El Juez Asociado Señob Audrey,
emitió la opinión del tribunal.
Esta es una apelación contra resolución que aprueba un memorándum de costas.
Condenado el demandado en este pleito a pagar al deman-dante $850 como indemnización por perjuicios y las costas y firme dicho fallo por haber sido confirmado por este Tribunal Supremo (Torres v. Díaz, 45 D.P.R. 17) el demandante pre-sentó en la corte inferior su memorándum de costas que com-prende varias partidas con una suma de $29.75 y otra más de $400 por honorarios de abogado, en total $429.75. El de-mandado impugnó ese memorándum solamente en cuanto a *734la cantidad reclamada por honorarios de abogado por ser excesiva pero la corte inferior aprobó esa partida y el total del memorándum.
Dice ahora el apelante para sostener este recurso que la concesión de $400 para honorarios de abogado es excesiva en relación con su grado de temeridad y con la cuantía y natu-raleza del pleito.
El demandante alegó en su demanda que estando cami-nando en su automóvil por una carretera alcanzó al auto ca-mión de carga del demandado, caminando ambos en la misma dirección, le pidió paso con su bocina y al hacerle señal el chauffeur del camión de que podía pasar comenzó a hacerlo paralelamente a él, desviando entonces el camión hacia su izquierda, siendo motivo de que el automóvil del demandante fuera a parar, a la cuneta sufriendo grandes daños. El de-mandado no iba en su camión y contestó que su vehículo no había chocado con el automóvil. Esa fue la única controver-sia fundamental entre las partes, que era de hecho y muy sencilla, como lo demuestra la opinión en que se fundó la sentencia que resolvió el pleito. Hubo conflicto de evidencia en ese extremo y la corte inferior lo decidió a favor del de-mandante, con la consecuencia legal consiguiente, que no of re - cía dificultades, de condenar al demandado y conceder al de-mandante toda la cantidad que él reclamó más las costas.
En vista de esos hechos entendemos que la cuantía de $400 para honorarios de abogado fijada por la corte inferior es excesiva por la naturaleza de la controversia, la cuantía del litigio y el hecho de que el demandado tuvo que basar su de-fensa en la información de su chauffeur. En casos similares hemos rebajado la cuantía de honorarios de abogado. Rosa v. Díaz, 33 D.P.R. 198; Besosa v. Norwich Union F. Ins., 36 D.P.R. 169. Creemos que en el caso que resolvemos una can-tidad de $200 para honorarios de abogado es la que razona-blemente debe ser pagada.

La resolución apelada debe ser modificada en cuanto a los 
*735
honorarios de abogado que deben ser fijados en $200 y por un total de costas de $229.75, y así modificada debe ser con-firmada.